Title: From William Cranch to Abigail Smith Adams, 22 October 1811
From: Cranch, William
To: Adams, Abigail Smith



My dear Aunt,
Washington Octr. 22d. 1811

I received yesterday your kind letter of 17th. instant, informing me of the death of my dear and venerable father, and of the hopeless state of health of my dear Mother. I rejoice and am thankful that my father was not left to linger out a painful and solitary existence deprived of the dear partner of all his comforts. which It seems like a special interposition of the all–merciful hand. My dear Mother, I know, feels all the anguish, which a christian can or ought to feel. I am sure she also rejoices, (if she has not already escaped from all her troubles) that my father has gone before her. And if she is sensible of approaching death she will feel still less of Anguish. The separation will be only momentary. She has less to attach her to Earth. Her regrets will be for those she leaves behind; but having perform’d her duty most faithfully, she will, with confidence, trust their fate to the mercy of Him who  gave them existence.
I have not hear’d from Mrs. Boyd & Mrs. Pope the last three days; but they were then on the recovery and were consider’d out of danger. All the rest of the family were well. Mr. Boyd has return’d.
My two eldest daughters are with their Aunt Greenleaf at Allen-town in Pennsylvania. The rest of us are well.
I hope my Uncle has recover’d from the wound in his leg. Please present him my most respectful affection, and beleive me most sincerely your affectionate, respectful & obliged nephew
W. Cranch.